Citation Nr: 9903495	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for bilateral defective 
hearing.  

3. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  

4. Entitlement to an increased (compensable) rating for 
Boutonniere deformity of the right middle finger.  

5. Entitlement to an increased (compensable) rating for 
hallux rigidus of the right great toe.  

6. Entitlement to an increased (compensable) evaluation for a 
sebaceous cyst on the left scapula, post operative status.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1970 to June 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action by the RO 
which denied service connection for PTSD, hearing loss, and 
hypertension.  In a rating action of September 1996, the RO 
granted service connection for PTSD which was assigned a 10 
percent evaluation.  In a rating decision of November 1996, 
the RO granted service connection for a Boutonniere deformity 
of the right middle finger, hallux rigidus of the right great 
toe, and a sebaceous cyst on the left scapular area, which 
were each assigned noncompensable evaluations.  

In statements on appeal in August 1996 and February 1997 the 
veteran requested a hearing before a member of the Board at 
the RO.  He failed to report for such a Board hearing 
scheduled in October 1998.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issue of 
entitlement to service connection for bilateral defective 
hearing will be discussed in the remand portion of this 
decision.  


FINDINGS OF FACT

1. The veteran's currently diagnosed hypertension initially 
manifested during service.  

2. The veteran's PTSD results in definite social and 
industrial impairment.  

3. The veteran has a fixed deformity of the right middle 
finger at 30 degrees of flexion at the proximal 
interphalangeal joint and 5 degrees of hyperextension of 
the distal interphalangeal joint resulting in slightly 
diminished grip strength in the right (major) hand.  

4. The veteran has hallux rigidus of the right great toe 
which causes aching, mild deformity and tenderness of the 
toe resulting in mild right foot disability.  

5. The veteran has a 6 x 1 centimeter, slightly raised, well 
healed, nonadherent scar on the posterior aspect of the 
left shoulder due to surgical removal of a recurrent 
sebaceous cyst which causes no impairment of the left 
shoulder.  


CONCLUSIONS OF LAW

1. Hypertension was incurred during service.  38 
U.S.C.A.§§ 1110, 1131, 5107(a) (West 1991 & Supp. 1998).  

2. The criteria for a 30 percent rating for PTSD have been 
met.  38 U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

3. The criteria for a 10 percent rating for a Boutonniere 
deformity of the right middle finger have been met.  38 
U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. § 4.71(a), Diagnostic Code 5226 (1998).

4. The criteria for a compensable rating for hallux rigidus 
of the right great toe have not been met.  38 
U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.31, 4.71(a), Diagnostic Codes 5280, 5281, 5284 
(1998).

5. The criteria for a compensable rating for a sebaceous cyst 
on the left scapula have not been met.  38 
U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R §§ 4.20, 4.31, Diagnostic Codes 7803-7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that it finds the veteran's claims 
of entitlement to service-connection for hypertension, and 
entitlement to increased ratings for PTSD, a Boutonniere 
deformity of the right middle finger, hallux rigidus of the 
right great toe, and a sebaceous cyst on the left scapular to 
be well grounded.  That is, the Board finds these claims to 
be plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A.§ 5107(a).  

I. Factual Basis  

Most of the veteran's service medical records are 
unavailable.  Review of the veteran's dental records reveal a 
blood pressure reading of 130/76 in March 1977 and a reading 
of 98/78 was recorded in March 1978.  The veteran's blood 
pressure was recorded as 132/84 in June 1980 and a reading of 
132/76 was recorded in February 1982.  The veteran's blood 
pressure was 130/70 in June 1985 and a blood pressure reading 
of 122/74 was recorded June 1986.  In June 1987, the 
veteran's blood pressure was 130/84 and a reading of 130/86 
was reported in January 1988.  A reading of 130/86 was 
recorded in June 1988.  In March 1989, the veteran's blood 
pressure was 138/98 and readings of 142/98 and 138/98 was 
recorded in June of 1989.  That month it was noted that the 
veteran was not yet taking medication for his blood pressure.  
On his examination prior to separation from service in June 
1990, the veteran's heart and vascular system were evaluated 
as normal.  His blood pressure was 132/84.  In the 
Physician's Summary, it was noted that the veteran had had 
high blood pressure in 1988.  It was said that a 5-day blood 
pressure check was normal and that the veteran's blood 
pressure was currently within normal limits.  

During VA treatment in May 1991, the veteran's blood pressure 
was recorded as 153/88.  In a June 1991 statement, a VA 
physician informed the veteran that the results of a recent 
examination indicated that the veteran had hypertension and 
atheroma.  

On VA psychiatric examination in October 1995, it was 
reported that the veteran had not worked since 1992 due to 
chronic pain caused by a post service work injury.  The 
veteran was alert and oriented.  His mood was depressed with 
a congruent affect.  Regular rate and rhythm of speech was 
noted.  The veteran's facial expression was sad and tearful.  
Eye contact was fair at times.  Thought processes were 
logical and goal directed and no auditory or visual 
hallucinations were reported.  There was no evidence of a 
delusional system and current suicidal and homicidal ideation 
was denied.  Memory was fair for immediate, recent, and 
remote events.  He could concentrate well enough to spell cat 
backward and interpret proverbs.  Intelligence was estimated 
to be average and partial insight into his current condition 
was noted.  The examiner estimated that the veteran's level 
of disability due to PTSD was mild.  The examiner noted that 
the veteran was depressed due to chronic pain from a post 
service back injury.  He believed that this also played a 
role in the veteran's psychiatric disability.  

VA clinical records reflect occasional treatment during 1996 
for PTSD and hypertension.  

On VA medical examination in September 1996, the veteran gave 
a history of a football injury to the right great toe while 
in service.  X-rays did not show a fracture and the toe was 
treated with ice and rest.  He complained of aching in the 
toe which was worse when pushing off, or during cold weather.  
Evaluation revealed mild deformity and swelling of the 
metatarsophalangeal joint of the right great toe.  There were 
10 degrees of extension in the toe and 30 degrees of flexion.  
There was tenderness to palpation over the joint.  The 
condition was said to be stable and the veteran had otherwise 
normal function of the right foot.  An X-ray of the right 
foot showed degenerative changes at the metatarsophalangeal 
joint of the great toe.  Evaluation of the right hand 
revealed a fixed flexion deformity at the proximal 
interphalangeal joint at 30 degrees as well as 5 degrees of 
hyperextension at the distal interphalangeal joint.  It was 
stated that when the veteran made a fist, his right middle 
finger did not come all the way down.  Grip strength in the 
right hand was mildly decreased compared to the left.  An X-
ray of the right hand showed mild degenerative changes at the 
distal interphalangeal joint and proximal interphalangeal 
joint at several fingers.  Evaluation of the left shoulder 
revealed a 2-centimeter well healed, mobile incision over the 
middle of the left shoulder blade and there was still a knot 
palpable deep in the incision.  There were 130 degrees of 
left shoulder abduction and 135 degrees of forward flexion, 
as well as 45 degrees of internal and external rotation with 
the left shoulder at the side. 

On Further VA medical examination in September 1996, the 
veteran gave a history of hypertension which was treated with 
Maxzide.  Evaluation of the heart revealed normal S1 and S2 
sounds without murmurs, rubs, or gallops. No carotid bruits 
were found.  The veteran's blood pressure was 150/90, 
sitting; 145/90 in the standing position; and 150/95 with the 
veteran supine.  The diagnoses included hypertension: 
moderately well controlled.  

In December 1997, the veteran underwent a VA surgical 
excision of a sebaceous cyst of the left shoulder.

On a March 1998 VA psychiatric examination, it was reported 
that the veteran suffered from significant pain due to work 
injury and was saddened by his inability to participate in 
athletics or play with his children.  He reportedly avoided 
talking or thinking about Vietnam.  He said that he was 
sleeping because of his use of Doxepin, an antidepressant.  
He reported having unpleasant dreams, some of which were of 
Vietnam.  He also said that television violence upset him and 
that he would occasionally become significantly depressed and 
not wanting to deal with any one.  He would become withdrawn 
with occasional thoughts of wanting to harm other people.  
The veteran also said that he would lose his temper quickly 
although he tried to control this.  He said that he was 
difficult to reason with when he was angry and he also 
reported crying spells.  On evaluation, the veteran was 
alert, oriented, and cooperative.  His mood was "learning to 
get along with family" with a euthymic affect.  His speech 
was regular in rate.  No psychomotor agitation or retardation 
was noted and he had a sad expression and fair eye contact.  
His thought processes were circumstantial but no auditory or 
visual hallucinations were reported.  Homicidal and suicidal 
ideation was denied.  His memory was fair for immediate, 
recent, and remote events.  The veteran was unable to 
concentrate well enough to spell table backwards but he could 
interpret a proverb.  His intelligence was average and he had 
partial insight into his condition.  The diagnoses on Axis I 
were PTSD and major depression.  A GAF score of 63 was 
reported on Axis V.  

The examining psychiatrist opined that there had been no 
significant increase in the veteran's PTSD since the previous 
examination.  Many of the veteran's symptoms were said to be 
related to his major depression due to work injuries rather 
than to PTSD.  It was said that his GAF score would be 10 
points lower if his depression symptoms were taken into his 
account.  His social adaptability and human interactions were 
estimated to be mildly impaired and moderately so when the 
veteran was angry.  His industrial flexibility, reliability, 
and efficiency levels were also mildly impaired due to PTSD.  
The examiner estimated the veteran's disability to be in the 
mild to definite range.  

On a March 1998 VA dermatology examination, the veteran was 
noted to have a 6 X 1 centimeter well healed scar overlying 
the posterior aspect of the left shoulder in the mid scapular 
area beneath the spine of the scapular.  The scar was 
slightly raised but was not adherent to the underlying soft 
tissue.  The skin was otherwise intact with no surrounding 
erythema or fluctuance.  The skin was mildly hypopigmented in 
the area but no disfigurement was reported.  There was full 
active range of motion in the left scapulothoracic region.  
The assessment was well-healed asymptomatic scar, left 
shoulder.  

II. Service Connection For Hypertension.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131.  

The Board notes that most of the veteran's service medical 
records are not available.  Those that are associated with 
the claims folder reveal elevated blood pressure readings 
during 1989, about a year prior to the veteran's retirement 
from service.  They also suggest that the use of 
antihypertensive medication was considered at that time 
although the veteran apparently was not provided with such 
during service.  On his examination prior to service 
discharge, it was noted that the veteran had had elevated 
blood pressure in the late 1980s although a 5 day blood 
pressure check had been within normal limits, as was the 
veteran's blood pressure at the time of the examination.  A 
VA clinical record of May 1991, less than a year following 
service, indicated elevate systolic blood pressure and the 
following month, a VA physician informed the veteran that he 
had hypertension.  A subsequent diagnosis of hypertension was 
reported after a VA physical examination in September 1996.  

Although the available records do not show a diagnosis of 
hypertension during service, they do document several in 
service elevated blood pressure readings.  This evidence, 
when coupled with clinical evidence of hypertension shortly 
after service, raises a reasonable possibility that the 
veteran's hypertension, although diagnosed subsequent to 
service discharge, had its initial onset while he was on 
active duty.  Since that is the case, service connection for 
hypertension is warranted.  

III. Increased Rating for PTSD.

The Board notes that the VA schedule for rating mental 
disorders was revised effective November 7, 1996.  The United 
States Court of Veterans Appeals has held that, where the law 
and regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been completed, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the criteria for rating PTSD under Diagnostic Code 9411 
which became effective on, and subsequent to, November 7, 
1996, a 10 percent evaluation is assigned if there is 
occupational and social impairment due to mild or transient 
symptoms with decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation is assigned for symptomatology 
resulting in occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often) chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent evaluation is assigned for 
symptomatology resulting in occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulties in establishing and maintaining effective work 
and social relationships.  

On the veteran's most recent VA psychiatric examination 
conducted in March 1998, a depressed mood was noted.  The 
veteran's sleep was adequate because of medication but some 
anger and occasional crying spells were reported.  He was 
fully oriented and his speech had a regular rate.  There was 
no psychomotor retardation or agitation reported.  While his 
thought processes were circumstantial, no auditory or visual 
hallucinations were reported.  The veteran's memory was fair 
but some impairment of concentration was found.  Intelligence 
was average and the veteran was said to have partial insight 
into his condition.  The veteran was not employed but this 
was due to a post service work injury and not his psychiatric 
symptoms.  The findings on this examination, as well as those 
on the previous examination in 1995 indicate that the 
veteran's current psychiatric symptomatology is not of 
sufficient severity to warrant a 30 percent evaluation under 
the provisions of Diagnostic Code 9411 effective on, and 
after November 7, 1996.   

Under the criteria of 38 C.F.R.§ 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, PTSD resulting in 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment is evaluated as 10 
percent disabling.  PTSD resulting in definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment is evaluated as 30 percent disabling.  
With the ability to establish or maintain effective and 
wholesome relationships with people considerably impaired and 
with psychoneurotic symptoms resulting in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment, a 50 percent rating is 
provided.  In Hood v Brown, 4 Vet. App. 301 (1993), the Court 
stated that the term definite in 38 C.F.R.§ 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
basis" for its decision under 38 U.S.C.A.§ 7104(d) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large" O.G.C. Prec.9-93 (November 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite" 38 U.S.C.A. § 7104 (c).  With this consideration 
in mind, the Board will address the merits of the issue of an 
increased rating for the veteran's PTSD under the criteria 
for rating mental disorders in effect prior to November 7, 
1996.  

After the most recent VA psychiatric examination in 1998, the 
examiner diagnosed the veteran as having PTSD and major 
depression.  A GAF score of 63 was reported and the examiner 
commented that many of the veteran's psychiatric symptoms 
were due to nonservice-connected major depression caused by 
work injuries rather than to PTSD.  It was said that his GAF 
score would be 10 points lower if his depression symptoms 
were taken into account.  His social adaptability and human 
interactions were estimated to be mildly impaired and 
moderately so when the veteran was angry.  His industrial 
flexibility, reliability, and efficiency levels were also 
mildly impaired due to PTSD.  The examiner estimated the 
veteran's disability to be in the mild to definite range.  

Unlike the physician examiner on the veteran's most recent VA 
psychiatric examination, the Board is not inclined to 
disassociate the veteran's depressive symptoms from his 
service-connected PTSD since depression can be a symptom of 
this psychiatric disorder.  Additionally, in the physician's 
comments at the outset of the examination, he noted that the 
veteran was particularly disturbed by violence on TV.  It was 
indicated that this would then lead to depression.  On this 
basis, the Board is of the opinion that at least some of the 
veteran's depression is associated with PTSD, and, as such, 
depression should not be adjudicatively dissociated from PTSD 
for rating purposes.  In the Board's opinion, the veteran's 
PTSD symptomatology, including depression, causes definite 
social and industrial inadaptability.  Therefore a 30 percent 
evaluation for PTSD is warranted under the VA criteria for 
the evaluation of psychiatric disorders which were effective 
until November 7, 1996.  We find no basis for assignment of a 
50 percent rating for PTSD under the old criteria, because we 
find that the disorder does not produce considerable social 
and industrial impairment.  

IV.  Increased Rating for a Boutonniere Deformity of the 
Right Middle finger

The veteran's service-connected Boutonniere deformity of the 
right middle finger is evaluated under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5226 for ankylosis of the 
middle finger.  Under this Diagnostic Code, favorable or 
unfavorable ankylosis of the middle finger of either the 
major or minor hand is evaluated as 10 percent disabling.  
The veteran has a fixed deformity at the proximal 
interphalangeal joint of his right middle finger.  He also 
has five degrees of hyperextension at the distal 
interphalangeal joint.  When only one joint of a finger is 
ankylosed or limited in its motion and there is limitation of 
finger motion which allows motion of the finger to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm, the rating is based on favorable ankylosis.  If 
limitation is such as to not allow motion of the finger to 
within 2 inches of the median transverse fold of the palm, 
the rating is based on unfavorable ankylosis.  

On the veteran's most recent VA examination of his right 
middle finger, a fixed flexion deformity at the proximal 
interphalangeal joint at 30 degrees was reported.  It was 
stated that when the veteran made a fist, his right middle 
finger did not come all the way down.  Grip strength in the 
right hand was mildly decreased compared to the left.  This 
evidence indicates that the veteran has ankylosis of the 
right middle finger although the findings do not clarify 
whether such should be considered as favorable or unfavorable 
ankylosis.  In any case however, the criteria of Diagnostic 
Code 5226 provide for a compensable rating.  Therefore, the 
veteran's Boutonniere deformity of the right middle finger 
warrants a 10 percent evaluation.  To warrant a higher rating 
of 20 percent for injury to a middle finger there would have 
to be an amputation with metacarpal resection (more than one 
half the bone lost).  Diagnostic Code 5154.  It is obvious 
that there is no amputation here and, as such, there is no 
entitlement to a 20 percent rating.

V. An Increased Rating for Hallux Rigidus of the Right 
Great Toe  

Under the provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 
5281, hallux rigidus if unilateral and severe is evaluated 
under Diagnostic Code 5280 as unilateral hallux valgus.  It 
is assigned a 10 percent evaluation if severe and equivalent 
to amputation of the great toe.  A 10 percent evaluation is 
also assignable under Diagnostic Code 5280 if the condition 
has been operated on with resection of the metatarsal head.  

The veteran's hallux rigidus of the right great toe may also 
be evaluated under the provisions of Diagnostic Code 5284 
which assigns a 10 percent evaluation for the residuals of 
foot injuries if such are moderate and a 20 percent 
evaluation if moderately severe.  A 30 percent evaluation is 
assignable for severe residuals of a foot injury.  

On the veteran's most recent examination of his right great 
toe in September 1996, mild deformity and swelling of the 
metatarsophalangeal joint of the toe was noted.  There was 10 
degrees of extension in the toe and 30 degrees of flexion.  
There was tenderness to palpation over the joint.  The 
condition was said to be stable and the veteran had otherwise 
normal function of the right foot.  An X-ray of the right 
foot showed degenerative changes at the metatarsophalangeal 
joint of the great toe.  

This evidence does not indicate that the veteran has severe 
hallux rigidus of the right great toe which is the equivalent 
to amputation of the toe.  Moreover, the evidence does not 
show that the veteran has undergone surgical resection of the 
metatarsal head.  Therefore, a compensable evaluation for 
hallux rigidus is not warranted under Diagnostic Codes 5280 
or 5281.  Moreover, the evidence does not show that the 
veteran's right great toe disability is the equivalent of 
moderate injury to the foot.  Thus, a compensable evaluation 
for this disability is not warranted under Diagnostic Code 
5284.  Accordingly, the veteran's right great toe disability 
remains noncompensable.  

VI. An Increased Rating for a Sebaceous Cyst on the Left 
Scapula  

The veteran's residuals of a sebaceous cyst of the left 
scapula are evaluated under the provisions of 38 
C.F.R.§ 4.118, Diagnostic Codes 7803 and 7804 which assign a 
10 percent evaluation for superficial scars that are poorly 
nourished, or repeatedly ulcerated, or which are tender, and 
painful on objective demonstration.  Since no limitation of 
left shoulder function due to the sebaceous cyst has been 
demonstrated, the provisions of Diagnostic Code 7805 are not 
for application in this case.  

In December 1997, the veteran underwent surgical excission of 
the sebaceous cyst of his left scapula.  On subsequent VA 
dermatological examination, the veteran was noted to have a 6 
X 1 centimeter well healed scar overlying the posterior 
aspect of the left shoulder in the mid scapular area beneath 
the spine of the scapula.  The scar was slightly raised but 
was not adherent to the underlying soft tissue.  The skin was 
otherwise intact with no surrounding erythema or fluctuance.  
The skin was mildly hypopigmented in the area but no 
disfigurement was reported.  There was full active range of 
motion in the left scapulothoracic region.  

This evidence indicates that the scar from the veteran's 
recently excised sebaceous cyst is not poorly nourished, 
repeatedly ulcerated, tender, or painful.  Since this is the 
case, a compensable evaluation for the residuals of the 
veteran's post operative status, sebaceous cyst of the left 
scapula is not warranted.  

ORDER

Entitlement to service connection for hypertension is 
granted.  

Entitlement to a 30 percent rating for PTSD is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a 10 percent rating for Boutonniere deformity 
of the right middle finger is granted subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to an increased (compensable) rating for hallux 
rigidus of the right great toe is denied.  

Entitlement to an increased (compensable) evaluation for a 
sebaceous cyst of the left scapula, post operative status, is 
denied.  


REMAND

The veteran's DD Form 214 indicates that his military 
occupational specialties included that of aircraft 
maintenance technician.  He has contended that he developed 
bilateral hearing loss as a result of his duties during 
service.  

On the veteran's examination prior to separation from service 
in June 1990, audiometric evaluation revealed pure tone 
thresholds of 10, 0, 5, 15, and 30 decibels in the right ear 
and 15, 5, 5, 20, and 20 decibels in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz.  A diagnosis of hearing 
loss in both ears was rendered.  Under the provisions of 38 
C.F.R.§ 3.385, hearing loss shall be considered a disability 
warranting service connection when the auditory thresholds in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

A review of the record indicates that the veteran has not 
undergone a VA audiometric examination and such should be 
conducted in order to determine if he currently has a hearing 
loss which warrants service connection under 38 
C.F.R.§ 3.385.  

The issue of entitlement to service connection for bilateral 
defective hearing is therefore REMANDED to the RO for the 
following action:  

1 The veteran should be afforded a VA 
examination by an audiologist to 
determine the current degree of 
severity of his bilateral hearing 
loss.  Thereafter, the report of that 
examination should be associated with 
the claims folder.  

2. Then, the RO should again adjudicate 
the issue of service connection for 
bilateral defective hearing.  If that 
benefit remains denied, the veteran 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 13 -


